MEMORANDUM **
Steve Y. Garrison appeals pro se from the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging that prison officials violated his Eighth Amendment rights while he was housed at the Santa Clara County Jail. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Clement v. Gomez, 298 F.3d 898, 901 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment because Garrison’s conclusory allegations that prison officials used excessive force were insufficient to controvert defendants’ evidence showing that force was applied “in a good faith effort to restore discipline and order and not maliciously and sadistically for the very purpose of causing harm.” Id. at 903; see also Jeffers v. Gomez, 267 F.3d 895, 907 (9th Cir.2001) (per curiam) (stating that to survive summary judgment, plaintiff must put forward specific, non-conclusory factual allegations that establish defendants acted with improper motives).
We do not consider arguments raised for the first time in Garrison’s reply brief. See Eberle v. City of Anaheim, 901 F.2d 814, 818 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.